   Case 2:10-md-02179-CJB-DPC Document 27154 Filed 06/23/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig           *
“Deepwater Horizon” in the Gulf                      MDL 2179
of Mexico, on April 20, 2010              *
                                                     SECTION: J(2)
 Applies to:                              *
 No. 13-6730                                         JUDGE BARBIER
                                          *
                                                     MAG. JUDGE CURRAULT

                                    ORDER

      Considering the Joint Motion for Voluntary Dismissal filed by plaintiff Larry

Griffin Towing Co., Inc. and defendant John D. Naples (Rec. Doc. 27150), and the

Order granting same (Rec. Doc. 27153);

      IT IS ORDERED that Larry Griffin Towing Co., Inc.’s Motion to Remand (Rec.

Doc. 12163) is DENIED AS MOOT.

      New Orleans, Louisiana, this 23rd day of June, 2021.



                                              _________________________________
                                                 United States District Judge
